Citation Nr: 1512571	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  05-35 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This claim was remanded by the Board in December 2008 and July 2009.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains VA treatment records dated from April 2008 to April 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 50 percent rating for posttraumatic stress disorder (PTSD) with alcohol dependence in remission.  He has various other non-service connected disabilities.

The Veteran has contended that he is unable to work due to his various disabilities, to include his service-connected PTSD with alcohol dependence in remission.  In submissions, the Veteran and his wife reported that the Veteran had been fired from numerous jobs, and had quit many other jobs before being fired.  See March 2005 submission, March 2006 submission, and May 2007 submission.  In a VA Form 21-8940 dated in October 2010, the Veteran indicated that his PTSD (among other nonservice-connected disabilities) prevented him from securing or following any substantially gainful occupation.  He indicated that he last worked full time in September 2003, and became too disabled to work in January 2007.  In a VA Form 21-4192 dated in July 2013, one of the Veteran's past employers, Sears, indicated that the Veteran's employment was terminated in December 2005 due to "integrity."  In the Veteran's November 2013 VA psychiatric examination, the Veteran reported past problems at work, including conflict with co-workers or supervisors, which resulted in multiple job changes.  The examiner found occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's PTSD and alcohol use disorder have both "contributed significantly" to the Veteran's problems in functioning.  The examiner further noted that the Veteran continued to struggle with PTSD-related symptoms.  

The evidence shows that the Veteran began receiving Social Security Administration (SSA) disability benefits on July 27, 2005.  Unfortunately, in an April 2007 response to a records request, the SSA indicated that the Veteran's SSA folder had been destroyed.  The SSA was therefore only able to provide the Veteran's work history report, which showed the Veteran had held eight separate jobs between 1973 and 2005.  This report also showed that the Veteran had difficulty at many of these jobs due to "concentration" problems.  The Board observes that the April 2007 SSA response further indicated "cd only no paper files."  From the evidence of record, it is unclear whether there may be more SSA records for the Veteran located on a compact disc.  Moreover, it is unclear which disability the Veteran's SSA benefits are based on.  Under the duty to assist, the AOJ should again attempt to obtain all SSA records pertaining to the Veteran.

Where, as here, the Veteran's service-connected disability does not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment due to his service-connected PTSD with alcohol dependence in remission.  Therefore, the Veteran should be scheduled for a VA examination to determine the functional impairment caused solely by his service-connected PTSD with alcohol dependence in remission.  The Board notes that substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disability, but the functional impairment caused solely by his service-connected disability.  VBA Fast Letter 13-13 (June 17, 2013).

Thereafter, the AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration.  While on remand, the AOJ should obtain any outstanding records of pertinent private and VA treatment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and again 
	attempt to obtain any records pertaining to the 
	Veteran's claim for Social Security benefits, to 	include a description of which disability the Veteran's 
	SSA benefits were based on.
   
3. After the above development has been completed to the extent possible, provide the claims file to an appropriate medical professional who is qualified to offer a single opinion regarding whether the Veteran is unemployable.  The examiner should review the claims file and discuss the functional limitations associated with, and expected effect on employment resulting from the Veteran's service-connected PTSD with alcohol dependence in remission, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  The examiner should suggest the 
      type or types of employment in which the Veteran 
      would be capable of engaging in with his current 
      service-connected disabilities, given his current skill 
      set and educational background (four years of college 
      with a bachelor's degree in psychology).
      
      In rendering the opinion, the examiner should address 
      any findings from previous VA examinations and 
      treatment records, to include the November 2013 VA 
      PTSD examination.
      
      All opinions expressed should be accompanied by a 
      supporting rationale.

4.   The AOJ should undertake any other development it 
	determines to be warranted.

5.  Then, the AOJ should refer the case to the VA Director 
	of Compensation and Pension Services for an 
	extraschedular consideration; that threshold 
	determination must be supported with a full statement 
	as to the Veteran's service-connected disabilities, 
	employment history, educational and vocational 
	attainment and all other factors having a bearing on 
	the issue in accordance with 38 C.F.R. § 4.16(b).

6.   After the development has been completed, adjudicate 
	the claim for TDIU.  If the benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




